Duane Arthur Galbreath, Jr. v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-358-CR





DUANE ARTHUR GALBREATH JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Duane Arthur Galbreath Jr. attempts to appeal from the trial court’s judgment revoking his deferred adjudication community supervision, adjudicating his guilt for the offense of aggravated sexual assault of a child under fourteen years old, and sentencing him to twenty-five years’ confinement in the Institutional Division of the Texas Department of Criminal Justice. 	On the same day that the trial court imposed the sentence, it entered its certification of Appellant’s right to appeal.
(footnote: 2)  The certificate states that “this is a plea-bargain case, and the defendant has NO right to appeal” and that “the defendant has waived the right of appeal.”  Appellant filed his notice of appeal about two weeks later.

On October 3, 2003, we notified Appellant that the certification indicating that he had no right to appeal and had waived the right to appeal had been filed in this court and that we would dismiss this appeal unless Appellant or any party filed a response showing grounds for continuing the appeal.  Appellant did not respond.  Consequently, there are no grounds for continuing the appeal.  Accordingly, we dismiss the appeal.
(footnote: 3)


PER CURIAM



PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 20, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(a)(2).


3:See
 
Tex. R. App. P.
 25.2(d), 43.2(f).